Title: Thomas Jefferson to John Hollins, 22 April 1815
From: Jefferson, Thomas
To: Hollins, John


          Dear Sir

Monticello
Apr. 22.
15.
          The present
arrangements of our post office put out of our power the answering our Northern
letters under a week. your favor of the 10th has been that time in my hands, and this
circumstance must account for the delay of my answer. I left Europe in 1789,
the French revolution being then begun. in it’s course, it swept off the far
greater part of my friends, these and a lapse of 26. years has withdrawn the
rest from life by it’s ordinary occurrences. my present correspondence in
France is with authors and men in the literary line, whose persons are unknown
to me mostly, and whose pursuits would render them of little use to the young
friend on whose behalf you ask letters of introduction from me. under this
incapacity of serving him as I would, I inclose for him a letter to mr
Gallatin, who can supply fully my deficiencies, and
who, I am sure, will
do
so.
          Presuming that Mrs Bonaparte has left the
continent, I take the liberty of putting under
cover to you a letter for her, as I expect you will best know
 where and thro’ what channel it will be most
likely to find her. I sincerely reciprocate your congratulations on the return
of peace, the more welcome after the specimen we gave them at Orleans of the
enemy they will have to contend with if their future aggressions should again
bring us into collision. Your friends at Warren, Carrsbrook & Monticello
are all well. all feel the dreadful void which has been made among us by the
late loss of our friend P. Carr. after those of his own house no one feels more
indelible affliction from it than myself. I
salute you, my dear Sir, with sincere esteem and respect.
          Th:
Jefferson
        